DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 4-11, 14-24 are pending of which claims 1 and 4-11 are withdrawn from consideration. Claims 2-3 and 12-13 are canceled. Amendments to the specification have overcome the objections to the specification and the objection to the drawings. Amendment has overcome previously set forth rejections under 35 USC 112(b). Amendments to claim 14 requiring “placing the single sheet of the wick material in contact with an inner surface of a first plate and an inner surface a second plate” in claim 14 and “arranging the single sheet of the wick material in contact with an inner surface of a first plate and an inner surface a second plate” in claim 20 have overcome previously set forth rejections under 35 USC 103 over Zhou (US 20180259268). 

Election/Restrictions
Applicant maintains traversal of the restriction requirement set forth April 13, 2021. Claim 1 has been amended to now recite “a wick material formed from sintered metallic particles”. While this structurally would define over a wick material formed from a wire mesh cutout process, the product and process inventions remain distinct as the additional recitation in the product claim encompasses a wick material formed by any sintering process such as selective laser sintering, and does not necessitate the specific molding steps recited in the claimed process. Further, application is reminded that “A product defined by the process by which it can be made is still a product claim (In re Bridgeford, 357 F.2d 679, 149 USPQ 55 (CCPA 1966)) and can be restricted from the process if the examiner can demonstrate that the product as claimed can be made by another materially different process; defining the product in terms of a process by which it is made is nothing more than a permissible technique that applicant may use to define the invention” (MPEP 806.05(e)). The patentability of a product by process limitation, and therefore the search required to determine such patentability, is limited by the structure implied by the product by process limitation and not by manipulation of the processing steps. See MPEP 2113. In addition to selective laser sintering, because claim 1 is not particularly limited on the molding in general, structure meeting independent claim 1 can be formed by separately sintering preformed portions of a final wick sheet and then joining the preformed portions through a welding process, the claimed structure need not necessarily be formed by a single mold with raised positions and depressions.
The restriction requirement was made FINAL in the office action of February 28, 2022. No further traversals will be considered. 

Claim Interpretation
The limitation “said step of placing the sheet of wick material between the first plate and the second plate” recited in claim 18 will be interpreted to refer to “placing the single sheet of the wick material between the in contact with an inner surface of a first plate and an inner surface a second plate, the interior volume of the sheet of sintered metal particles forming liquid flow passages between the first plate and the second plate” recited in claim 14. Note that a statement of interpretation is necessary because amendment filed May 31, 2022 delect4ed explicit antecedent basis for “said step of placing the sheet of wick material between the first plate and the second plate” recited in claim 18.
Amendment has rendered moot interpretation of “one or more of its thickness and its porosity” previously recited in the last line of claim 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites “gas flow passages defined by the first plate and the second plate”, and claim 20 recites “gas flow passages defined by the inner surface of the first plate and the inner surface of the second plate”. Within the specification gas flow passages are consistently defined by a void area in the wick material, or by a reduced-height area, and claim 14 as originally presented claims that the plurality of raised areas of the mold define a plurality of gas flow passages, but the disclosure as filed does not convey first and second plates or any surfaces thereof defining the gas flow passages in any capacity. While the disclosure as filed cannot serve as support for first and second plates or their inner surfaces defining the gas flow passages, there does appear to be support for surfaces of the plates defining a “fluid chamber”, but as the disclosure does not equate fluid chamber with gas passages, the support for defining a fluid chamber cannot equate to support for defining gas passages.
Claims 15-19 and 21-24 are rejected under 35 USC 112(a) because they depend on either claim 14 or claim 20 and thereby incorporate the limitations which were not described in such a way to show that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Further claim 23 recites “a plurality of the primary gas flow passages extend linearly from a manifold” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The words “plurality of the primary gas flow passages extend linearly from a manifold” do not appear to be present in the application as filed. Within the figures, every single passage extending from the junction in evaporation area 68 in Fig. 2 either changes thickness or bends at some point along the extension of the passage; therefore, even if the junction of passages at evaporation area 68 of Fig. 2 is intended to serve as support for the recited manifold none of the passages truly extends linearly from this junction.
Claims 24 is rejected under 35 USC 112(a) because it depends on either claim 14 or claim 20 and thereby incorporate the limitations which were not described in such a way to show that the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the interior volume of the sheet of sintered metal particles" in the first line of the second page of claim 14 and claim 20 recites the limitation "the interior volume of the sheet of sintered metal particles” in the eighth line of the second page of claim 20.  There is insufficient antecedent basis for this limitation in the claims. While sintered particles would necessarily occupy some space, it is not clear from the wording of the claim which space is particularly limited as the “interior volume”, particularly whether the volume is the interior of the wick material itself or the volume interior to an enclosed structure formed in the step of sealing the plates between which the wick material is placed.
Claims 15-19 are rejected under 35 USC 112(b) because they depend on claim 14. Claims 21-24 are rejected under 35 USC 112(b) because they depend on claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US9459050) in view of Garner (US 20040211549). Zhao is cited in the IDS dated January 2, 2020.
Regarding claim 14, Zhao discloses a method for manufacturing a heat exchanger (method of forming a latticed wick structure claim 1, column 2 lines 11-16, column 6 lines 51-52). Zhao discloses providing a mold and filling the mold with a plurality of metal particles and sintering the plurality of metal particles in the mold by application of heat to form a single sheet of a wick material (column 2 lines 11-16, Figs. 1, 3, 6, column 6 line 51 to column 7 line 3). Zhao discloses directly molding and sintering the wick material within an inner surface of a first plate (interior portion of a planar heat spreader column 2 lines 11-12, lower shell of a vapor chamber is filled with metal particles column 6 lines 51 to column 7 line 3, Fig. 10) thereby locating the single sheet of the wick material in contact with an inner surface of a first plate. Zhao discloses that wick material is in contact with an inner surface of a second plate (wick is seated on an interior condensation surface portion of the upper shell column 5 lines 15-18), thereby disclosing placing the wick material in contact with an inner surface of both a first and second plates. Zhao discloses the interior volume of the sheet of sintered metal particles form liquid flow passages between the first plate and the second plate (column 5 lines 28-37), and the spaces within the sheet of wick material forming primary gas flow passages (vapor vents to transport vapor column 1 lines 65-67, column 2 lines 65-67). Zhao shows that the two plates (shells) enclose the heat exchanger (Fig. 5), thereby disclosing that the plates define the heat exchanger and passages thereof to some extent. Zhao shows that the gas flow passages extending from one end of the heat exchanger (lower plate) to an opposite end (upper plate) (Figs. 5-6), the single sheet of wick material of the liquid flow passages forming structural support between the first plate and the second plate (column 3 lines 4-7, column 5 lines 45-49).
While Zhao discloses that the mold determines the shape of the formed wick material and Zhao discloses pressing that same mold into the powder material (column 2 lines 11-16, column 6 lines 51-57), Zhao does not disclose geometry of the mold with respect to gas and liquid passages.
Garner teaches a method for manufacturing a heat exchanger [0001], [0003], [0009], [0019], the heat exchanger having a planar structure and a sintered wick [0019]. Garner teaches sintering metal powder in place around an inner surface of the heat exchanger [0022], thereby teaching filling a molding portion with metal powder. Garner teaches introducing a molding tool (mandrel) within the portion of the heat exchanger such that powder is located between the molding portion [0022]. Garner teaches that protrusions from the molding tool form void space in the wick material (lands of mandrel form grooves of finished wick [0022], Figs. 4-5), and that recesses in the molding tool form protruding portions in the wick material (grooves of mandrel form lands of wick [0022], Figs. 4-5). Garner teaches that the consolidated wick material, which would necessarily include the protruding portions (lands) in that same wick material, define liquid flow passages [0004-06], [0021]. 
Both Zhao and Garner teach a method of manufacturing heat exchangers comprising sintered powder wicks in which a molding tool is introduced to powder material following which the molded powder material is sintered.
Zhao’s disclosure that the mold determines the shape of the formed wick material and disclosure of introducing that same mold into the powder material (column 2 lines 11-16, column 6 lines 51-57) combined with Zhao’s silence on mold shape details demonstrates that the process disclosed by Zhao is ready for improvement in better defining a mold structure which must necessarily shape the wick material. Garner shows that for a process substantially similar to that disclosed by Zhao, protrusions from a molding surface define void space in the wick material, and depressions in the molding surface define the wick material shape [0022]. It would have been obvious for one of ordinary skill in the art to mold the void space in the wick material with protrusions of a molding tool comprising those protrusions such that recesses in the molding tool form liquid passages of the wick material in the process disclosed by Zhao because Zhao teaches molding a sintered wick material comprising void spaces and protrusions (Figs. 1-8) and Garner teaches that a molding tool is effective in shaping that same type of material (wick material comprising raised areas and void spaces defining passages). Molding with such a tooling would provide a mold having a plurality of depressions and a plurality of raised areas to some extent. While both Zhao and Garner teach inserting a molding tool into the powder material, and the combination of Zhao in view of Garner would result in inserting a molding tool comprising depressions and protruding portions into the powder material, the claimed process requires filling depressions of a molding tool; however, as both the claimed molding process and the process disclosed by Zhao in view of Garner result in shaping by introducing powder around protrusions form a molding tool, and the claimed molding process is effectively the molding process of Zhao in view of Garner rotated upside-down, and both the claimed process and the process disclosed by Zhao in view of Garner result in the same structure, one of ordinary skill in the art would have regarded steps of filling powder material into depressions of a mold tool comprising depressions and protrusion (raised areas) as an obvious change in shape and/or rearrangement of parts from the process disclosed by Zhao in view of Garner.
Zhao discloses that the plates (shells) are coupled together (column 5 lines 40-43). Zhao does not disclose sealingly joining a peripheral sealing surface of the first plate to a peripheral sealing surface of the second plate, but Garner teaches that in creating a vapor chamber within a heat pipe heat exchanger, the attachment of bottom plate and a top plate, along their common edges are then hermetically sealed at their respective sealing surfaces (joining interface) [0021], and that working fluid is added and vacuum applied before finally sealing the vapor chamber at the joint sealing surfaces [0021]. Zhao discloses that working fluid is contained between first and second plates (shells) (column 5 lines 10-17, Fig. 5) and shows that the containment occurs within the wick material in contact with the inner surfaces of first and second plates (shells) (Fig. 5). Zhao identifies the invention as a vapor chamber (column 2 lines 36-39, Fig. 5) and discloses that typically working fluid is enclosed in the system (column 1 lines 14-17). It would have been necessary for one of ordinary skill in the art to seal the wick material disclosed by Zhao between the two plats (shells) in which Zhao discloses placing the wick material (column 5 lines 15-18 column 6 lines 51 to column 7 line 3, Fig. 10). It would have been obvious for one of ordinary skill in the art to seal the heat exchanger at a sealing surface (interface) of both the first and second plates because Garner teaches that sealing at the interface of two plates to enclose a working fluid effectively creates the type of vapor chamber disclosed by Zhao (Garner [0021]) to yield the predictable result of a sealed vapor chamber enclosing a working fluid.
Regarding claim 15, Zhao teaches that the wick material includes at least one reduced-height area (interconnect wicks have a height which is less than the height of the wicking walls column 4 lines 31-37). As Zhao discloses that the mold determines the shape of the formed wick material and disclosure of introducing that same mold into the powder material (column 2 lines 11-16, column 6 lines 51-57) and Garner teaches that protrusion in the molding tool (lands in mandrel) shape the wick material, It would have been obvious for one of ordinary skill in the art to modify the shape of the molding tool disclosed by Zhao in view of Garner as applied above, by providing a corresponding shaped molding surface with a portion protruding a distance beyond that at which the protruding portions forming the raised areas extends.
Regarding claim 16, Zhao discloses all wick components are made of copper (column 3 lines 33-37, column 3 lines 51-56, column 6 lines 51-54). Molding with the same material meets the claimed “the same particles from which a remainder of the wick material is formed”. Instant claim 16 recites material options in the alternative.
Regarding claim 17, Zhao discloses all wick components are made of copper (column 3 lines 33-37, column 3 lines 51-56, column 6 lines 51-54), Zhao discloses an embodiment in which the plate (shell) material is copper (column 5 lines 40-43) and that the copper powder is sintered in contact with the shell (column 6 line 51 to column 7 line 3). Sintering copper powder in a copper shell will necessarily induce some degree of bending of the wick material to one of the plates because Zhao discloses the powder and plate are in contact (column 6 lines 52-54, Fig. 10 block 105), sintering by definition is a metallurgical bonding/consolidation process, and copper (of the wick material) is sufficiently similar to copper (plate/shell material) that the wick and plate material will form metallurgical binding to some extent. Zhao discloses that vapor escapes from the interior of the wicking walls during operation (column 5 lines 24-28) thereby identifying the portion comprising the wick material as an evaporation area.
Regarding claim 19, Zhao discloses a compressing step during the molding operation (mold in the form of the desired lattice wick form is pressed into the metallic particles (column 6 liens 54-56). Zhao discloses pressing the mold into the wick material up to a depth of a2 copper particles (column 6 lines 54-56) thereby disclosing that the compressing step compresses at least a portion of the wick material and adjusts a thickness of the wick material.
Zhao discloses that the wick material is configured to transport liquid through capillary action and that the walls of the wick material form vapor vents to transport vapor (column 1 lines 63-67, column 2 line 58 to column 3 line 17). Zhao explicitly identifies the circulating liquid and vapor as working fluid (column 3 lines 33-50), and identifies the region in which fluid is contained as a chamber (column 2 lines 36-39). Introducing a working fluid to a chamber necessitates filling the chamber with the working fluid to some extent. Zhao is silent on the mechanism of the filling step. Garner teaches that the concluding step of introducing working fluid is conducted under a partial vacuum in the chamber [0021]. 
In view of Zhao in view of Garner as applied to claim 14 above, Zhao’s silence on the specific steps in the mechanism for filling a vapor chamber with working fluid establish the process disclosed by Zhao as ready for improvement with respect to steps of filling a vapor chamber. Garner is a substantially similar process to that disclosed by Zhao which teaches applying a partial vacuum in a step of introducing working fluid to a vapor chamber [0021], thereby improving on a disclosure which is silent on process steps for filling a vapor chamber with working fluid. As both the general disclosure by Zhao and the teachings of Garner result in a partial vapor chamber with wick material comprising working fluid filled therein, it would have been obvious for one of ordinary skill in the art to apply the known technique of filling a vapor chamber with a working fluid which is under partial vacuum to some extent to the known method disclosed by Zhao to yield the predictable result of producing a vapor chamber heat exchanger comprising a sintering wick and working fluid filled therein. See MPEP 2143(I)(D).
Regarding claims 20 and 22, Zhao discloses a method for manufacturing a heat exchanger (method of forming a latticed wick structure claim 1, column 2 lines 11-16, column 6 lines 51-52) for a device (semiconductor systems such as laser diode arrays, compact motor controllers and high power density electronics (column 1 lines 9-16). Zhao discloses providing a mold and filling the mold with a plurality of metal particles; sintering the plurality of metal particles in the mold by application of heat to form a single sheet of a wick material (column 2 lines 11-16, Figs. 1, 3, 6, column 6 line 51 to column 7 line 3). Zhao discloses directly molding and sintering the wick material within an inner surface of a first plate (interior portion of a planar heat spreader column 2 lines 11-12, lower shell of a vapor chamber is filled with metal particles column 6 lines 51 to column 7 line 3, Fig. 10), thereby arranging the single sheet of the wick material in contact with an inner surface of a first plate. Zhao discloses that wick material is in contact with an inner surface of a second plate (wick is seated on an interior condensation surface portion of the upper shell column 5 lines 15-18), thereby disclosing placing the wick material in contact with an inner surface of both first and second plates. Zhao discloses the interior volume of the sheet of sintered metal particles form liquid flow passages between the first plate and the second plate (column 5 lines 28-37), and the spaces within the sheet of wick material forming primary gas flow passages (vapor vents to transport vapor column 1 lines 65-67, column 2 lines 65-67). Zhao shows that the two plates (shells) enclose the heat exchanger (Fig. 5), thereby defining the heat exchanger and passages thereof to some extent. Zhao shows that the gas flow passages extending from one end of the heat exchanger (lower plate) to an opposite end (upper plate) (Figs. 5-6). A direction defined from lower to upper plate meets the broadest reasonable interpretation of “along an axis of the heat exchanger”. Zhao discloses that the single sheet of wick material of the liquid flow passages forms structural support between the first plate and the second plate (column 3 lines 4-7, column 5 lines 45-49). As the support portions disclosed by Zhao are formed by packed particles (column 4 lines 46-50), and packed particles have both a nonzero tensile and compressive strength, the support portions disclosed by Zhao provide both compressive and tensile support thereby meeting the support limitations of both claims 20 and 22.
Zhao discloses all wick components are made of copper (column 3 lines 33-37, column 3 lines 51-56, column 6 lines 51-54), Zhao discloses an embodiment in which the plate (shell) material is copper (column 5 lines 40-43) and that the copper powder is sintered in contact with the shell (column 6 line 51 to column 7 line 3). Sintering copper powder in a copper shell will necessarily induce some degree of bending of the wick material to one of the plates because Zhao discloses the powder and plate are in contact (column 6 lines 52-54, Fig. 10 block 105), sintering by definition is a metallurgical bonding/consolidation process, and copper (of the wick material) is sufficiently similar to copper (plate/shell material) that the wick and plate material will form metallurgical binding to some extent, thereby meeting the bonding limitations recited in dependent claim 22.
While Zhao discloses that the mold determines the shape of the formed wick material and Zhao discloses pressing that same mold into the powder material (column 2 lines 11-16, column 6 lines 51-57), Zhao does not disclose geometry of the mold with respect to gas and liquid passages.
Garner teaches a method for manufacturing a heat exchanger [0001], [0003], [0009], [0019], the heat exchanger having a planar structure and a sintered wick [0019]. Garner teaches sintering metal powder in place around an inner surface of the heat exchanger [0022], thereby teaching filling a molding portion with metal powder. Garner teaches introducing a molding tool (mandrel) within the portion of the heat exchanger such that powder is located between the molding portion [0022]. Garner teaches that protrusions from the molding tool form void space in the wick material (lands of mandrel form grooves of finished wick [0022], Figs. 4-5), and that recesses in the molding tool form protruding portions in the wick material (grooves of mandrel form lands of wick [0022], Figs. 4-5). Garner teaches that the consolidated wick material, which would necessarily include the protruding portions (lands) in that same wick material, define liquid flow passages [0004-06], [0021]. 
Both Zhao and Garner teach a method of manufacturing heat exchangers comprising sintered powder wicks in which a molding tool is introduced to powder material following which the molded powder material is sintered.
Zhao’s disclosure that the mold determines the shape of the formed wick material and disclosure of introducing that same mold into the powder material (column 2 lines 11-16, column 6 lines 51-57) and Zhao’s silence on mold shape details demonstrates that the process disclosed by Zhao is ready for improvement by defining a mold structure which must necessarily shape the wick material. Garner shows that for a process substantially similar to that disclosed by Zhao, protrusions from a molding surface define void space in the wick material, and depressions in the molding surface define the wick material shape [0022]. It would have been obvious for one of ordinary skill in the art to mold the void space in the wick material with protrusions of a molding tool comprising those protrusions such that recesses in the molding tool form liquid passages of the wick material in the process disclosed by Zhao because Zhao teaches molding a sintered wick material comprising void spaces and protrusions (Figs. 1-8) and Garner teaches that a molding tool is effective in shaping that same type of material (wick material comprising raised areas and void spaces defining passages). Molding with such a tooling would provide a mold having a plurality of depressions and a plurality of raised areas to some extent. While both Zhao and Garner teach inserting a molding tool into the powder material, and the combination of Zhao in view of Garner would result in inserting a molding tool comprising depressions and protruding portions into the powder material, the claimed process requires filling depressions of a molding tool; however, as both the claimed molding process and the process disclosed by Zhao in view of Garner result in shaping by introducing powder around protrusions form a molding tool, and the claimed molding process is effectively the molding process of Zhao in view of Garner upside-down, and both the claimed process and the process disclosed by Zhao in view of Garner result in the same structure, one of ordinary skill in the art would have regarded steps of filling powder material into depressions of a mold tool comprising depressions and protrusion (raised areas) as an obvious change in shape and/or rearrangement of parts from the process disclosed by Zhao in view of Garner.
Zhao discloses that the plates (shells) are coupled together (column 5 lines 40-43). Zhao does not disclose sealingly joining a peripheral sealing surface of the first plate to a peripheral sealing surface of the second plate, but Garner teaches that in creating a vapor chamber within heat pipe heat exchanger, the attachment of bottom plate and a top plate, along their common edges are then hermetically sealed at their respective sealing surfaces (joining interface) [0021], and that working fluid is added and vacuum applied before finally sealing the vapor chamber at the joint sealing surfaces [0021]. Zhao discloses that working fluid is contained between first and second plates (shells) (column 5 lines 10-17, Fig. 5) and shows that the containment occurs within the wick material in contact with the inner surfaces of first and second plates (shells) (Fig. 5). Zhao identifies the invention as a vapor chamber (column 2 lines 36-39, Fig. 5) and discloses that typically working fluid is enclosed in the system (column 1 lines 14-17). It would have been necessary for one of ordinary skill in the art to seal the wick material disclosed by Zhao between the two plats (shells) in which Zhao discloses placing the wick material (column 5 lines 15-18 column 6 lines 51 to column 7 line 3, Fig. 10). It would have been obvious for one of ordinary skill in the art to seal the heat exchanger at a sealing surface (interface) of both the first and second plates because Garner teaches that sealing at the interface of two plates to enclose a working fluid effectively creates the type of vapor chamber disclosed by Zhao (Garner [0021]) to yield the predictable result of a sealed vapor chamber enclosing a working fluid.

Regarding claim 21, the support portions of the wick material disclosed by Zhao (column 3 lines 4-7, column 5 lines 45-49) are the only support portions which Zhao discloses in the system as a whole.

Response to Arguments
Applicant argues that amendments to claims correct for deficiencies under 35 USC 112(b); however, amendment has also introduced new antecedent basis issues to both independent claims 14 and 20.
Applicant’s arguments with respect to claim(s) 14 and 20 regarding rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph and under U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 14 recites a method for manufacturing a heat exchanger, wherein the method comprises providing a mold having a plurality of depressions and a plurality of raised areas, filling the plurality of depressions with a plurality of metal particles; sintering the plurality of metal particles in the depressions by application of heat or pressure to form a single sheet of a wick material, for which specific geometry of the mold forms specific corresponding geometry in the single sheet of wick material. Independent claim 14 placing the single sheet of the wick material in contact with an inner surface of a first plate and an inner surface a second plate, and sealingly joining a peripheral sealing surface of the first plate to a peripheral sealing surface of the second plate. Claim 18 depends on claim 14 and further requires metallurgically bonding a conductive metal patch to the inner face of the first plate before said step of placing the sheet of wick material between the first plate and the second plate.
Zhao (US9459050) in view of Garner (US 20040211549) which is relied upon to render obvious the limitations of independent claim 14 does not disclose or suggest an metallurgically bonding a conductive metal patch to the inner face of the first plate before said step of placing the sheet of wick material between the first plate and the second plate.
All embodiments of Zhou (US 20180259268) which alone was relied upon to render obvious all limitations of originally presented claim 14, requires at least more than one sheet of wick material and shows that any given wick sheet contacts at most only one of the surfaces previously relied upon to meet both first and second inner surfaces of plates. As Zhou does not disclose or suggest an individual wick sheet in contact with both a surface of the first plate and a surface of the second plat, Zhou cannot meet the limitations of claim 14.
Ju (Ju, Y. Sungtaek, et al. "Planar vapor chamber with hybrid evaporator wicks for the thermal management of high-heat-flux and high-power optoelectronic devices." International Journal of Heat and Mass Transfer 60 (2013): 163-169) was previously relied upon in combination with Zhou to meet the limitations of dependent claim 18. The component relied upon in Ju to meet the limitation of the conductive patch served to bond the separate wick material to the sheet substrate. Both Zhao (Fig. 10 column 6 line 51 to column 7 line 3) and Garner [0021-23] teach sintering wick material within one of the structures which is relied upon to meet the claimed plates, and such shaping would bind the wick material to the sheet without an additional patch, and considering neither Zhao nor Garner discloses separate bonding of wick and plate (the very reason why Ju incorporates a separate patch into the heat exchanger assembly, the conductive patch taught by Ju is not clearly combinable with the disclosure of Zhao in view of Garner.
Note that the limitation “gas flow passages defined by the first plate and the second plate” for which claim 18 is rejected under 35 USC 112(a) does not contribute to defining claim 18 over the prior art and may be deleted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736